

115 S3548 IS: To designate the facility of the United States Postal Service located at 400 N. Main Street in Encinal, Texas, as the “Encinal Veterans Post Office”.
U.S. Senate
2018-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3548IN THE SENATE OF THE UNITED STATESOctober 4, 2018Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 400 N. Main Street in
			 Encinal, Texas, as the Encinal Veterans Post Office.
	
		1.Encinal Veterans Post Office
 (a)DesignationThe facility of the United States Postal Service located at 400 N. Main Street in Encinal, Texas, shall be known and designated as the Encinal Veterans Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Encinal Veterans Post Office.